Citation Nr: 0022778	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dengue fever.

2.  Entitlement to service connection for tendonitis of the 
right trapezius muscle (claimed as a right shoulder 
disorder).

3.  Entitlement to service connection for a chronic thyroid 
disability (claimed as a goiter).

4.  Entitlement to an initial rating greater than 
noncompensable for the veteran's service connected recurrent 
left ankle sprain.

5.  Entitlement to an initial rating greater than 
noncompensable for the veteran's service connected recurrent 
right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
December 1996.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims seeking entitlement to service 
connection for a right shoulder disorder, a goiter, and 
dengue fever.  The rating decision also granted service 
connection for a recurrent right ankle and left ankle sprain, 
assigning each a noncompensable disability evaluation.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration regarding the right and left ankle was placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has re-
characterized the issue on appeal as set forth on the 
preceding page.

(See the Remand portion of this document for an explanation 
of further action required before the Board can adjudicate 
the issue of entitlement to service connection for a right 
shoulder disorder.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issues decided 
herein has been obtained.

2.  The veteran was treated for dengue fever in service, 
however, his dengue fever resolved with treatment without 
residual disability, and there is no competent evidence of 
record of any residual disorder as a result of the veteran's 
dengue fever in service.

3.  During service, in December 1995, the veteran was treated 
for right shoulder pain and was diagnosed with upper back 
muscle spasm, and most recent VA examination in October 1998 
indicated possible tendonitis of the right trapezius muscle 
area; therefore, medical evidence has been received which 
indicates that the veteran may have a service-related right 
shoulder disability.

4.  The veteran was first diagnosed with a goiter in service 
and most recent VA examination in October 1998 did find 
borderline thyromegaly; therefore, it does appear that the 
veteran has a goiter which arose during service

5.  The veteran's service connected right and left ankle 
sprains are currently manifested by complaints of pain, 
swelling and weakness, but VA examination findings indicated 
that both ankles were entirely within normal limits, with no 
swelling, no tenderness, and no limitation of motion, or 
other loss of function.


CONCLUSIONS OF LAW

1.  The claim of service connection for dengue fever is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for a right shoulder 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

3.  The veteran has been diagnosed with a goiter which arose 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).

4.  The criteria for a compensable initial evaluation for the 
veteran's service connected right and left ankle sprains have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.35, 
4.40, 4.59, 4.71a, Diagnostic Code 5270-5274 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of service medical records reveals an 
entirely negative enlistment examination in July 1983.  Other 
examinations in April 1987 and August 1991 are negative for 
any pertinent complaints.  On examination in August 1992, the 
veteran gave a history of having been treated for dengue 
fever at the fleet hospital in 1985.  On separation 
examination in October 1996, the veteran gave a history of 
dengue fever in service.  He also gave a history of recurrent 
right shoulder scapular muscle strain and recurrent bilateral 
Achilles tendonitis and ankle sprains.  A smooth symmetrical 
goiter was also noted.

Review of the service clinical records reveals a December 
1984 treatment of an inversion injury to the left ankle.  X-
ray study of the ankle in December 1984 was negative.  A left 
ankle sprain was diagnosed.

A January 1985 clinical record notes swollen lymph nodes on 
the veteran's right neck.  Swelling in the throat and right 
ear was also noted.  There was an assessment of pharyngitis, 
probably viral.

In March 1985 and again in April 1985, the veteran was 
treated for another left ankle sprain.

In August 1985, the veteran was treated for diarrhea and 
nausea.  Bacterial gastroenteritis was suspected.  There was 
a provisional diagnosis of possible hepatitis versus dengue 
fever.  A September 1985 record does indicate that the 
assessment was of dengue fever, treated and resolved, and the 
veteran was returned to duty.

In July 1987, the veteran was again treated for a left ankle 
sprain.  He was given a stirrup ankle splint for 7 days and 
then the injury was considered resolved.  In October 1988, 
the veteran was treated for an acute cervical muscle spasm.  
In January 1989, the veteran was treated for right ankle pain 
with slight swelling following a 12 mile hike.  In May 1995, 
the veteran complained of chronic bilateral ankle pain for 6 
months.  There was an assessment of bilateral ankle 
tendonitis.  This assessment was repeated in June 1995.  In 
October 1995, X-ray study due to the veteran's complaints of 
chronic ankle pain was negative.  An August 1996 and a 
September 1996 record also indicated an assessment of chronic 
bilateral ankle pain.  Edema and laxity in the left ankle was 
noted.

In December 1995, the veteran was treated for a complaint of 
right shoulder pain for the prior month.  By history, this 
had been coming and going for the prior 2 years.  On 
examination, the right shoulder had full range of motion.  
There was tenderness upon palpation.  Strength and grip was 
within normal limits and there was no deformity, erythema, 
edema, or bruising.  There was an assessment of an upper back 
muscle spasm and Flexeril and range of motion and strength 
exercises were prescribed.

The only post-service medical record within the claims file 
is the veteran's VA examination in October 1998.  Regarding 
the ankles, the veteran complained of repeated pain, 
swelling, weakness and instability in both ankles.  There 
were no prior fractures but multiple soft tissue injuries.  
At present, the veteran denied pain or swelling.  The veteran 
reported that pain usually occurred with excessive standing 
and was accompanied by swelling that resolves with over-the-
counter medication.  Examination of the ankles revealed no 
effusion, no edema, no cyanosis or clubbing, no limitation of 
motion, and no points of tenderness.  Neurological and 
sensory findings were completely intact in all extremities.  
X-ray study of the ankles was normal.  The assessment was of 
bilateral ankle pain with recurrent feeling of instability 
and multiple soft tissue injuries in the past.  Physical 
examination was within normal limits for both ankles.  There 
was no evidence of degenerative joint disease or any other 
permanent residuals to the ankle joints bilaterally.

Regarding the other claimed disabilities, it was noted that 
the veteran was told on separation examination that he had a 
goiter, but he currently denied any hyperthyroid or 
hypothyroid symptomatology.  On examination, there was 
borderline thyromegaly, and upper limit of normal thyroid was 
palpated.  Examination findings indicated no evidence of 
hyperthyroidism or hypothyroidism.

It was also noted that the veteran was treated for dengue 
fever in service, but there were no post-treatment residuals 
noted.  The examination concluded that there was no residual 
from this treatment.

Regarding the right shoulder, the veteran reported constant 
pain over the medial aspect of the shoulder blade and also 
reported treatment by a civilian doctor for the disorder, who 
had diagnosed possible tendonitis versus a strained muscle.  
Partial relief with Flexeril and heat pads was noted.  
Examination revealed slight tenderness in the trapezius 
muscle area and in the medial aspect of the right scapula.  
The examination concluded that the veteran could have 
tendonitis of the right trapezius muscle area, but there was 
no abnormality on X-ray study.

II.  Analysis

A.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  Service connection is also warranted 
where the evidence shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The third element may in some cases be established 
by the use of statutory presumptions.  See 38 U.S.C.A. § 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

1.  Dengue Fever

As discussed immediately above, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 142-143 (1992) (service 
connection may be granted for a chronic, not acute, disease 
or disability); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992)  (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
injury resulted in a present disability).

It is clear from a review of the veteran's service medical 
records that he was treated for dengue fever in August and 
September 1985.  However, it is also clear from the service 
medical records that the fever resolved with treatment and 
there is no competent evidence of any residual disability 
having resulted from the dengue fever.  VA examination in 
October 1998 found that there were no current residuals.

As there is no competent evidence of record of a current 
diagnosis resulting from the treatment of dengue fever in 
service, the Board finds this claim is not well-grounded.  
See Brammer, Caluza, Rabideau, supra.

2.  Right Shoulder Disorder

Regarding the claimed right shoulder disorder, the Board 
notes that the veteran was treated in service for complaints 
of cervical muscle spasm in October 1988.  He was also 
treated for right shoulder pain in December 1995, and there 
was an assessment of upper back muscle spasm.  On separation 
examination, recurrent right shoulder scapular muscle strain 
was noted.  Most recent VA examination in October 1998 noted 
possible tendonitis of the right shoulder area.

Given this medical evidence of record, the Board finds that 
the claim of service connection for a right shoulder disorder 
is well grounded.  The record at least raises a possibility 
of a current right shoulder disorder that may be related to 
the veteran's complaints regarding the right shoulder in 
service considering the short time between discharge and the 
VA examination in 1998.  The recent VA examination failed to 
adequately address the etiological relationship to the 
veteran's service and the Board will discuss that point 
further in the remand portion of this document.  However, the 
Board finds that the evidence is sufficient for the purpose 
of finding this claim to be well-grounded.  Under the 
circumstances, it is the Board's conclusion that the 
requirements for a well-grounded claim have been satisfied.  
Consequently, to this extent only, the appeal is granted.

3.  Goiter

Regarding the veteran's claimed goiter, the Board notes that 
he was diagnosed with the disorder during his service, during 
his separation examination in October 1996.  Most recent VA 
examination in October 1996 also noted borderline 
thyromegaly, which is to say a goiter.  The examination noted 
that there was no evidence of hyperthyroidism or 
hypothyroidism and the RO denied service connection on that 
basis.

However, the Board notes that the presence or absence of such 
residuals is pertinent to the question of the appropriate 
evaluation for a thyroid disorder, but is not determinative 
as to the question of service connection.  The Board 
specifically notes that there is a Diagnostic Code which 
specifically addresses the presence of a nontoxic adenoma of 
the thyroid gland, which provides that a noncompensable 
evaluation is warranted for nontoxic adenoma of the thyroid 
gland without disfigurement of the head or neck.  38 C.F.R. 
§ 4.119 (1999), Diagnostic Code 7902.  The Board notes that 
this schedular section clearly anticipates that service 
connection may be granted for the presence of a goiter.

The evidence in this case clearly demonstrates that the 
veteran was diagnosed with a goiter in service and the goiter 
was still present upon most recent VA examination.  
Therefore, service connection is warranted as the disorder 
arose in service.

B.  Initial Evaluations

The Board finds the veteran's claims for higher initial 
evaluations for compensation benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Compare Fenderson, supra (indicating 
that the "present level" rule, set out in Francisco, is not 
applicable to original ratings).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are then compared to the criteria set forth in VA's 
Schedule for Rating Disabilities.

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain, pain on 
use, weakened movement, incoordination, or excessive 
fatigability.  These directives must be considered in 
evaluating the veteran's left ankle disability.

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees. 
38 C.F.R. § 4.71, Plate II.

The veteran's service connected recurrent right and left 
ankle sprains are currently assigned a noncompensable 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which provides a 10 percent 
rating for moderate limitation of motion of the ankle, and a 
20 percent rating for marked limitation of motion.  Most 
recent VA examination of the veteran's ankles, in October 
1998, indicated there was full range of motion in both 
ankles.  While Diagnostic Code 5271 does not provide for a 
noncompensable rating, such a rating may nonetheless be 
assigned where the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.35 (1999).  Therefore, a 
noncompensable disability evaluation is the warranted level 
under this Diagnostic Code.

The regulations also provide that, with any form of 
arthritis, painful motion is an important factor of 
disability, and the facial expression, wincing, etc., on 
pressure or manipulation should be carefully noted and 
definitely related to affected joints. 38 C.F.R. § 4.59.  
However, this is not for application in this case, as the VA 
examination found all functions for both ankles to be 
entirely within normal limits and there is no X-ray evidence 
of any degenerative joint disease.

The Board has also considered Diagnostic Codes 5270-5274, all 
of which may be used to rate disabilities of the ankle, and 
must be considered in the evaluation of the veteran's claim.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5270-5274 (1999). 
However, the medical evidence does not reflect any ankylosis 
or malunion of the joint which would warrant an analogous 
rating for the veteran's left ankle disability under these 
other Diagnostic Codes.  Therefore, the Board finds they are 
not for application.

In considering the veteran's claims, the Board has also 
considered the veteran's complaints of pain, stiffness, and 
swelling.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While pain is a factor for consideration when rating motion 
of a joint, there is no evidence which objectively confirms 
functional loss due to pain.  Once again, the Board notes 
that the VA examination of the veteran's ankles found no 
evidence of swelling, stiffness, instability, or painful 
tenderness at the time of examination.  The clinical 
evaluation was entirely normal.  The Board also notes that 
there is no evidence of post-service medical treatment 
regarding either ankle and the veteran has provided no 
evidence of lost work or hospitalization as a result of 
either ankle.  Thus, the Board finds no basis on which to 
grant a higher evaluation under limitation of motion criteria 
due to pain.

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.

The Board also notes that, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102, 4.3, but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is clearly against the 
veteran's claim for greater initial evaluations.

C.  Summary

As to all the veteran's claims (with the exception of the 
claimed right shoulder disorder which is discussed further 
below), the Board is satisfied that the RO took all 
reasonable steps to properly develop the claims.  The veteran 
has not informed VA of the existence of any further relevant 
records.  The Board therefore finds that no further action is 
warranted relative to the development of the veteran's 
claims, based upon the information currently of record.  The 
Board concludes that there are no additional pertinent 
records of treatment which are not in the claims folder and 
would be available.  See Counts v. Brown, 6 Vet. App. 473, 
477 (1994).  Consequently, a remand of these claims is not 
warranted.


ORDER

Entitlement to service connection for dengue fever is denied, 
as the claim is not well-grounded.

The claim of service connection for a right shoulder disorder 
is well grounded, and to that extent only, the appeal is 
granted.

Entitlement to service connection for a goiter is granted.

Entitlement to an initial compensable disability evaluation, 
for the veteran's service-connected recurrent right and left 
ankle sprains, is denied.


REMAND

As noted above, the Board has determined that the veteran's 
claim seeking service connection for a right shoulder 
disorder is well grounded.  Because the claim is well 
grounded, VA has a duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that during his October 1998 
VA examination, the veteran reported that he had received 
treatment by a civilian doctor for the disorder.  However, 
the dates and location of the treatment were not revealed and 
these records are not within the claims file.

If the claimant's application for benefits is incomplete, the 
VA shall notify the claimant of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a) (West 1991).  
An application is incomplete if the VA is put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed, necessary for, a full 
and fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

In addition to the above, the Board notes that the October 
1998 VA examination did indicate a diagnosis of possible 
tendonitis of the right trapezius muscle area.  However, the 
VA examination did not comment on any etiological 
relationship to the veteran's treatments and complaints in 
service for complaints regarding his right shoulder.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Normally, in such a case, 
the examiner should review the available medical records 
prior to rendering his or her opinion as to the etiology of 
the disorder in question.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); VAOPGCPREC 20-95 (July 14, 1995).  
Because the prior VA examination is unsatisfactory in this 
regard, and because not all of the evidence pertinent to the 
veteran's claim has been procured, a remand is required.  
38 C.F.R. §§ 3.326, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right shoulder 
disorder that has not already been made 
part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should also make 
an effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination.  
All indicated tests and studies should 
be performed.  The examining physician 
should review the claims folder, 
including a copy of this remand, examine 
the veteran, and offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a current right 
shoulder disorder that can be attributed 
to active military service.  The 
examiner should specifically note, and 
comment upon, the veteran's complaints 
regarding the right shoulder in service.  
A complete rationale for all opinions 
should be provided.

3.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for a right shoulder 
disorder.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



